In an action, inter alia, for goods sold and delivered, in which a money judgment was entered in favor of plaintiff, defendants appeal from two orders of the Supreme Court, Kings County, both dated October 23, 1979, which, inter alia, held the individual defendants to be in contempt of court for refusing to give testimony in supplementary proceedings to enforce the judgment. Orders reversed, without costs or disbursements, and con-tempts vacated, on condition that the individual defendants appear before the Justice Presiding at Special Term, Part II, of the Supreme Court, Kings County, for examinations under proper supervision in accordance with the orders of that court, dated September 12, 1979, at a time to be fixed in a written notice of not less than five days; plaintiff’s time to serve such notice is extended until 20 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. In the event the condition is not complied with, then orders affirmed, with $50 costs and disbursements. The individual defendants failed to show that the questions asked were such as might be "dangerous” because a disclosure would be inimical to their Fifth Amendment rights (see Hoffman v United States, 341 US 479). There was no effort to provide any evidence of an ongoing criminal investigation of these individual defendants (cf. First Nat. City Bank v Pal, 72 AD2d 716). The only uncontested fact, that the United States Attorney has subpoenaed certain books and records, concerned the corporate defendant not the individual defendants, and dealt with a different time period from that covered by the supplementary proceedings. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.